    AO 106 (Rev.Case:
                06/09) 4:21-mj-05268-NAB
                       Application for a Search WarrantDoc.   #: 1 Filed: 09/15/21 Page: 1 of 15 PageID #: 1

                                 UNITED STATES DISTRICT COURT                                                              FILED
                                                                  for the
                                                        Eastern District of Missouri                                     SEP 15 2021
                                                                                                                       ___________________

                  In the Matter of the Search of                      )                                             U.S. DISTRICT COURT
Evidence Item #1: One black Apple iPhone XR,                                      4:21 MJ 5268 NAB                EASTERN DISTRICT OF MO
                                                                      )         FILED UNDER SEAL
IMEI: 356448100722900, in a black case, currently in                                                                      ST. LOUIS
the custody of the St. Louis County Police Department,                ) SIGNED AND SUBMITTED TO THE COURT FOR
7900 Forsyth Blvd., Clayton, MO 63105, within the                     ) FILING BY RELIABLE ELECTRONIC MEANS
Eastern District of Missouri                                          )
                                     APPLICATION FOR A SEARCH WARRANT
        I, Stephanie Stoehner         , a federal law enforcement officer or an attorney for the government request a
    search warrant and state under penalty of perjury that I have reason to believe that on the following property:

                                                           See Attachment A

    located in the      Eastern                         District of   Missouri                    , there is now concealed

                                                              See Attachment B

    The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        xx     evidence of a crime;
                        xx     contraband, fruits of crime, or other items illegally possessed;
                        xx     property designed for use, intended for use, or used in committing a crime;
                               a person to be arrested or a person who is unlawfully restrained.
    The search is related to a violation of:
                 Code Section                                                        Offense Description
        Title    Section
    Title 18, United States Code, Sections 2252A - receipt and shipment of child pornography, and other related
    materials
             The application is based on these facts:

                     SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE.

                        T      Continued on the attached sheet.
                        “      Delayed notice of days (give exact ending date if more than 30 days:) is requested under 18
                       U.S.C. ' 3103a, the basis of which is set forth on the attached sheet.

             I state under the penalty of perjury that the foregoing is true and correct.

                                                                                              Applicant's signature
                                                                                     Stephanie Stoehner, TFO, FBI
                                                                                              Printed name and title
    Sworn to, attested to, and affirmed before me via reliable electronic means pursuant to Federal Rules of
    Criminal Procedure 4.1 and 41.

    Date:              09/ 15 /2021
                                                                                       Judge's signature


    City and State:        St. Louis, MO                                  Honorable Nannette A. Baker, U.S. Magistrate Judge
                                                                                       Printed name and title
                                                                               AUSA:     Jillian Anderson
  Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 2 of 15 PageID #: 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

IN THE MATTER OF THE SEARCH OF                  )
Evidence Item #1: One black Apple               )     No. 4:21 MJ 5268 NAB
iPhone XR, IMEI: 356448100722900, in a          )
black case, currently in the custody of the     )
St. Louis County Police Department, 7900        )     FILED UNDER SEAL
Forsyth Blvd., Clayton, MO 63105, within        )
the Eastern District of Missouri                SIGNED AND SUBMITTED TO THE COURT FOR
                                                FILING BY RELIABLE ELECTRONIC MEANS

            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                           FOR A SEARCH WARRANT

       I, Stephanie Stoehner, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property – an

electronic device – described in Attachment A, which is currently in law enforcement

possession, and the extraction from that property of electronically stored information described

in Attachment B.

       2.     I am presently a Task Force Agent with the Federal Bureau of Investigation and a

Detective assigned to the St. Louis County Police Department Division of Criminal

Investigation’s Special Investigations Unit where I conduct investigations into state and federal

offenses involving child pornography, human trafficking, child sexual abuse and internet-

facilitated crimes against children among other offenses. I have been a police officer for

approximately 11 years. During my time as a law enforcement officer, I have utilized a variety of

investigative techniques to include: organizing and participating in physical surveillance;

participating in undercover operations; serving search warrants; making arrests; and interviews

involving defendants. As part of my duties as a Detective/Task Force Officer, I investigate
   Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 3 of 15 PageID #: 3




crimes involving violation of Title 18, United States Code, Sections 2252A (possession, receipt

and distribution of child pornography). I have received specialized training in the area of child

pornography offenses and internet-facilitated crimes against children.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. §2252A, Receiving/Distributing

Child Pornography, have been committed by Nicholas Haglof. There is also probable cause to

search the information described in Attachment A for evidence of these crimes and contraband or

fruits of these crimes, as described in Attachment B.

      LOCATION TO BE SEARCHED AND IDENTIFICATION OF THE DEVICE

       5.      The property to be searched is: Evidence Item #1: one black Apple iPhone XR,

IMEI 356448100722900 in a black case (hereinafter “the Device”). The Device is currently

located at St. Louis County Police Department, 7900 Forsyth Blvd, Clayton, MO 63105. The

applied-for warrant would authorize the forensic examination of the Device for the purpose of

identifying electronically stored data particularly described in Attachment B.

                                    TECHNICAL TERMS

       6.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

               telephone) is a handheld wireless device used for voice and data communication

                                                2
Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 4 of 15 PageID #: 4




         and internet activity through radio signals, wi-fi and bluetooth. These telephones

         send signals through networks of transmitter/receivers, enabling communication

         with other wireless telephones or traditional “land line” telephones. A wireless

         telephone usually contains a “call log,” which records the telephone number, date,

         and time of calls made to and from the phone. In addition to enabling voice

         communications, wireless telephones offer a broad range of capabilities. These

         capabilities include: storing names and phone numbers in electronic “address

         books;” sending, receiving, and storing text messages and e-mail; taking, sending,

         receiving, and storing still photographs and moving video; storing and playing

         back audio files; storing dates, appointments, and other information on personal

         calendars; and accessing and downloading information from the Internet.

         Wireless telephones may also include global positioning system (“GPS”)

         technology for determining the location of the device. Wireless telephone

      b. Digital camera: A digital camera is a camera that records pictures as digital

         picture files, rather than by using photographic film.    Digital cameras use a

         variety of fixed and removable storage media to store their recorded images.

         Images can usually be retrieved by connecting the camera to a computer or by

         connecting the removable storage medium to a separate reader.         Removable

         storage media include various types of flash memory cards or miniature hard

         drives. Most digital cameras also include a screen for viewing the stored images.

         This storage media can contain any digital data, including data unrelated to

         photographs or videos.



                                         3
Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 5 of 15 PageID #: 5




      c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

         handheld digital storage device designed primarily to store and play audio, video,

         or photographic files. However, a portable media player can also store other

         digital data. Some portable media players can use removable storage media.

         Removable storage media include various types of flash memory cards or

         miniature hard drives. This removable storage media can also store any digital

         data. Depending on the model, a portable media player may have the ability to

         store very large amounts of electronic data and may offer additional features such

         as a calendar, contact list, clock, or games.

      d. GPS: A GPS navigation device uses the Global Positioning System to display its

         current location. It often contains records the locations where it has been. Some

         GPS navigation devices can give a user driving or walking directions to another

         location. These devices can contain records of the addresses or locations involved

         in such navigation.      The Global Positioning System (generally abbreviated

         “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

         contains an extremely accurate clock. Each satellite repeatedly transmits by radio

         a mathematical representation of the current time, combined with a special

         sequence of numbers. These signals are sent by radio, using specifications that

         are publicly available. A GPS antenna on Earth can receive those signals. When

         a GPS antenna receives signals from at least four satellites, a computer connected

         to that antenna can mathematically calculate the antenna’s latitude, longitude, and

         sometimes altitude with a high level of precision.



                                           4
Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 6 of 15 PageID #: 6




      e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

         for storing data (such as names, addresses, appointments or notes) and utilizing

         computer programs.      Some PDAs also function as wireless communication

         Devices and are used to access the Internet and send and receive e-mail. PDAs

         usually include a memory card or other removable storage media for storing data

         and a keyboard and/or touch screen for entering data. Removable storage media

         include various types of flash memory cards or miniature hard drives. This

         removable storage media can store any digital data. Most PDAs run computer

         software, giving them many of the same capabilities as personal computers. For

         example, PDA users can work with word-processing documents, spreadsheets,

         and presentations. PDAs may also include global positioning system (“GPS”)

         technology for determining the location of the device.

      f. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

         numeric address used by computers on the Internet. An IP address is a series of

         four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

         Every computer attached to the Internet computer must be assigned an IP address

         so that Internet traffic sent from and directed to that computer may be directed

         properly from its source to its destination. Most Internet service providers control

         a range of IP addresses. Some computers have static—that is, long-term—IP

         addresses, while other computers have dynamic—that is, frequently changed—IP

         addresses.

      g. Internet: The internet is a global network of computers and other electronic

         devices that communicate with each other. Due to the structure of the internet,

                                          5
   Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 7 of 15 PageID #: 7




               connections between devices on the internet often cross state and international

               borders, even when the devices communicating with each other are in the same

               state.

       7.      Based on my training, experience and research, I know that the Device has

capabilities that allows it to serve as a wireless telephone, digital camera, computer, internet

browser, digital communicator, portable media player, GPS navigation device, and PDA. In my

training and experience, examining data stored on such devices can uncover, among other things,

evidence that reveals or suggests who possessed or used the Device, how the Device was used,

and details regarding communications utilizing the Device and activities undertaken utilizing the

Device.

                                          PROBABLE CAUSE

       8.      On July 27, 2020, Sergeant Adam Kavanaugh, DSN 2877, of the St. Louis County

Police Department’s Special Investigations Unit, advised me that CyberTipline Report #5918831

from the National Center for Missing and Exploited Children (NCMEC) had been forwarded to

the Special Investigations Unit.

       9.      CyberTipline Report #59188301, which was reported to NCMEC on November

12, 2019 at 02:21:23 hours (UTC) by Microsoft Online Operations, in reference to the “Bing

Image” web-based search engine. Per CyberTipline Report #59188301, between November 10,

2019 at 00:27:11 hours (UTC) and November 10, 2019 at 00:28:53 hours (UTC), an unknown

user   utilizing   a    device   and/or    devices       with   the   Internet   Protocol   (IP)   address

2600:6c40:4200:3abf:95df:1968:47a4:76d4 had either possessed or attempted to possess files of

suspected child pornography. CyberTipline Report #59188301 indicated that a representative

Microsoft Online Operations reviewed the 7 image files, including the following file:

                                                     6
  Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 8 of 15 PageID #: 8




       FILE NAME: 4203f315-b651-4a62-8a82-a52942ce0736.jpg

       DESCRIPTION:       An image file depicting a prepubescent female wearing red/black

       thigh-high tights positioned on her knees and bent at the waist with her legs spread apart,

       making her vagina and anus the focal point of the image.



       10.    I conducted an inquiry of law enforcement databases, and discovered that on

October 20, 2018, Allison Lehmkuhl married Nicholas Haglof. The inquiry further indicated

that Allison Haglof and Nicholas Haglof moved into the home of Allison Haglof’s parents

(James and Cherryl Lehmkuhl), located at 563 Goldwood Dr., Ballwin, MO 63021 in June 2020,

and subsequently purchased the residence located at 331 Turfwood Dr., Ballwin, MO 63021 in

July 2020.

       11.    On July 31, 2020, Detective Amy Meyer, DSN 3444, of the St. Louis County

Police Department’s Special Investigations Unit, contacted Allison Haglof at 563 Goldwood Dr.,

Ballwin, MO 63021.      Allison Haglof informed Detective Meyer that she and her husband

Nicholas Haglof, did possess multiple laptop computers which had been moved from their

previous residence of 1448 Brookside Dr., High Ridge, MO 63049 to 563 Goldwood Dr.,

Ballwin, MO 63021. Detective Meyer observed approximately 3 laptops in the home located at

563 Goldwood Dr., Ballwin, MO 63021.

       12.    On July 31, 2020, I seized the Device from Nicholas Haglof at the Maryland

Heights Police Department and examined its exterior. The Device did not have any indications of

the Device’s model number, serial number, or IMEI number.             I packaged the Device as

Evidence Item #1.



                                                7
   Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 9 of 15 PageID #: 9




       13.     The Device was searched pursuant to a previous search warrant signed on July 31,

2020 by St. Louis County, Missouri Circuit Judge Michael Burton, authorizing a search of the

Device which was seized from Nicholas Haglof in Maryland Heights, Missouri, for, inter alia, an

electronic device that was believed to contain evidence of child pornography offenses.

       14.     The search warrant was executed by Detective Michael Slaughter, DSN 3562, of

the St. Louis County Police Department’s Special Investigations Unit on August 3, 2020.

Detective Slaughter’s performed an advanced logical extraction of the Device using a forensic

tool called Cellebrite UFED TOUCH2-7211803 produced by Cellebrite Mobile Synchronization,

Ltd.

       15.     Detective Slaughter and I reviewed the examination of the Device using

Cellebrite’s Physical Analyzer (hereinafter “PA”). During the review of the extracted data, it

was determined that the Device was named “Nick’s Device” and was assigned IMEI:

356448100722900. The Device was not found to contain suspected child pornography in the

2020 forensic examination. However, substantial advances in the forensic tools available to

examine such devices have been made, raising the possibility that reexamination would yield

relevant evidence of Nicholas Haglof’s possession, receipt and distribution of child pornography.

Detective Slaughter created a web report in Cellebrite’s PA of the forensic exam of the Device,

which he saved to a disc and packaged as Evidence Item #FE-1.

       16.     A subsequent review of Evidence Item #FE-1 revealed that the web report was

incomplete.

       17.     The Device has remained in the custody of law enforcement since July 31, 2020,

and has been secured, stored and preserved in a manner such that it, to the extent material to this

investigation, is likely to retain much of the data it contained at the time it was seized.

                                                8
 Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 10 of 15 PageID #: 10




Meanwhile, since 2020, there have been advancements in the tools available for forensic analysis

of mobile devices that allow analysts to recover more evidence from a mobile device than

previously possible.

       18.     An indictment of Nicholas Haglof for receipt of child pornography in violation of

18 U.S.C. §2252A was returned on or about August 1, 2020, in case no. 4:20 MJ 5152-NAB.

This case is presently pending.

       19.     Based on my experience and training, individuals who engage in criminal activity

involving child pornography and internet-facilitated crime against children, including violation

of 18 U.S.C. §2252A, often utilize text messaging, social media, the internet, chat rooms and

other tools available on mobile devices to receive, distribute and view child pornography, to

search for child pornography, to communicate with others regarding child pornography or child

sexual abuse and to meet, groom and communicate with children in a manner relevant to

criminal activity.

       20.     Based on the foregoing, I believe there is probable cause to conclude that

Nicholas Haglof utilized the Device to further his violation of child pornography laws; that the

Device contains evidence of child pornography and internet-facilitated crimes against children;

and that new forensic tools that were not available in 2020 will allow a more thorough and

accurate examination of the Device. The Device is currently in the lawful possession of the St.

Louis County Police Department. Therefore, while the investigative agency might already have

all necessary authority to examine the Device, I seek this additional warrant out of an abundance

of caution to be certain that an examination of the Device will comply with the Fourth

Amendment and other applicable laws.



                                               9
 Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 11 of 15 PageID #: 11




                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       21.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, activity over the internet; images that

have been saved, received, sent or viewed; and digital communications are typically stored for

some period of time on mobile electronic devices. This information can be recovered with

forensics tools.

       22.      As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how the Device was used,

the purpose of its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                                                 10
 Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 12 of 15 PageID #: 12




                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       23.      Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit the examination of the Device consistent with the warrant. The

examination may require authorities to employ techniques, including but not limited to

computer-assisted scans of the entire medium, that might expose many parts of the Device to

human inspection in order to determine whether it is evidence described by the warrant.

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK




                                                 11
 Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 13 of 15 PageID #: 13




                                         CONCLUSION

       24.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

       25.     Because this warrant seeks only permission to examine Device already in law

enforcement’s possession, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.

       I state under the penalty of perjury that the foregoing is true and correct.




DATE                                                  STEPHANIE STOEHNER
                                                      TFO
                                                      Federal Bureau of Investigation (FBI)




Sworn to, attested to, or affirmed before me via reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41 on the _____
                                                15th day of September, 2021.




                                                      HONORABLE NANNETTE A. BAKER
                                                      UNITED STATES MAGISTRATE JUDGE
                                                      Eastern District of Missouri




                                                 12
 Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 14 of 15 PageID #: 14




                                      ATTACHMENT A



       Evidence Item #1: One Black Apple iPhone XR, IMEI: 356448100722900 in a black

case, Currently in the Custody of the St. Louis County Police Department, 7900 Forsyth Blvd.

Clayton, MO, 63105, within the Eastern District of Missouri.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
 Case: 4:21-mj-05268-NAB Doc. #: 1 Filed: 09/15/21 Page: 15 of 15 PageID #: 15




                                       ATTACHMENT B

       1.      All records, information and data on the that relate to violations of 18 U.S.C.

2252A, possession, receipt and distribution of child pornography, and involve Nicholas Haglof,

including any communications, images, videos, depictions, audio-files, records or information of

a sexual nature related to any minor(s) and any communications and any images, videos,

depictions, audio-files, records related to Nicholas Haglof’s searches for child pornography and

child erotica; his possession, receipt, distribution and viewing of child pornography and child

erotica; and communications and contacts related to his interest in child pornography, child

erotica and a sexual interest in minors.

       2.      Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, viewed, received, sent, such

as logs, phonebooks, saved usernames and passwords, documents, internet activity, electronic

activity and browsing history;

       3.      Evidence of the state of mind of Nicholas Haglof or others relative to

communications, images, videos, depictions, audio-files, records, internet activity, social media

activity or information related to child pornography, child erotica and internet-facilitated crimes

against children.
